Plaintiff’s pleading and testimony disclose that he relies for recovery against defendant on fraud based on purported misrepresentations of existing facts leading to the loan of $5,000 to a corporation controlled by defendant. One such claimed misrepresentation was that the corporation had a patent issued to it for a device used in shoe manufacturing rather than a pending application for such a patent; another is as to a representation of financial status of the corporation at the time of the loan. In deciding the controversy for defendant the court did not deal one way or another with these controlling issues, but treated as determinative the motive of plaintiff to improve his finances by making the loan; the activity of plaintiff’s son-in-law in promoting the loan; and the fact that the loan was made to the corporation and not to defendant individually. The issue of purported fraud should be determined. Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. Concur — Peek, P. J., Rabin, Frank, McNally and Bergan, JJ.